328 S.W.3d 495 (2010)
Timothy FENDLER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94393.
Missouri Court of Appeals, Eastern District.
December 28, 2010.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.


*496 ORDER
PER CURIAM.
Timothy Fendler appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(2).